TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 30, 2013



                                        NO. 03-11-00630-CV


Greg Abbott, in his Official Capacity as Attorney General of the State of Texas, Appellant

                                                 v.

                                 Dallas Area Rapid Transit, Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
           AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                        OPINION BY JUSTICE ROSE




       THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS, having

heard this cause on appeal and having considered the record of the court below, the briefs, and

counsels’ argument, concludes that the district court’s judgment should be reversed and rendered

in part, and affirmed in part.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

               (1) The part of the district court’s judgment that requires the identities, job
                   positions, and hire dates of the interviewees be redacted from the investigation
                   report is reversed;

               (2) The investigation report must be disclosed without redaction;

               (3) The district court’s judgment is affirmed in all other respects; and

               (4) Dallas Area Rapid Transit pay all costs related to this appeal; and

               (5) This decision be certified below for observance.